internal_revenue_service national_office technical_advice_memorandum number release date third party contact none index uil no case mis no tam-104234-03 cc tege eoeg eo2 date director appeals taxpayer's name taxpayer's address taxpayer's identification no taxable periods conference held legend x a issue is the purchase of pull-tabs sold by x exempt from the definition of a wager as provided in sec_4401 of the internal_revenue_code by reason of sec_4421 conclusion the purchase of pull-tabs sold by x are not exempt from the definition of a wager as provided in sec_4401 by reason of sec_4421 facts x is an organization described in sec_501 that is exempt from income_tax under sec_501 x holds a charitable gaming license issued by state a pursuant to that license x conducts bingo sessions and sells pull-tabs to its members tam-104234-03 as well as to members of the general_public attending these sessions uncompensated volunteer members run both the bingo and pull-tab operations in general pull-tabs are single-folded or branded tickets or cards the faces of which are hidden from view the player purchases a pull-tab and opens it to immediately determine if he or she is a prize winner x purchases pull-tabs from the manufacturer in series of less than big_number tickets under x’s operations winners of the pull-tabs are identified during the gaming sessions and prizes are generally distributed to the winners at that same gaming session no pull-tabs in a series are carried over to the next gaming session law and analysis sec_4401 imposes on any wager authorized under the law of the state in which accepted an excise_tax equal to dollar_figure percent of the amount of such wager sec_4401 provides that each person who is engaged in the business of accepting wagers shall be liable for and shall pay the tax under sec_4401 on all wagers placed with him each person who conducts any wagering pool or lottery shall be liable for and shall pay the tax under this subchapter on all wagers placed in such pool or lottery sec_4411 imposes a special tax to be paid_by each person who is liable for the tax imposed under sec_4401 or who is engaged in receiving wagers for or on behalf of any person so liable sec_4421 defines wager to include any wager placed in a lottery conducted for profit sec_4421 defines the term lottery as including the numbers game policy and similar types of wagering that section provides two specific exclusions from this broadly-defined term first sec_4421 provides that the term does not include any type of game in which usually all wagers are placed the winners are determined and the distribution of prizes or other_property is made in the presence of all persons placing wagers in that game second sec_4421 provides that the term lottery does not include any drawing conducted by an organization exempt from tax under sec_501 and sec_521 if no part of the net_proceeds derived from such drawing inures to the benefit of any private_shareholder_or_individual sec_44_4421-1 of the wagering tax regulations provides that in the exclusion provided in sec_4421 is not addressed in this memorandum technical_advice was requested and is hereby provided only on the issue of the applicability of sec_4421 to the facts above tam-104234-03 general a lottery conducted for profit includes any scheme or method for the distribution of prizes among persons who have paid or promised a consideration for a chance to win such prizes usually as determined by the numbers or symbols on tickets as drawn from a lottery wheel or other receptacle or by the outcome of an event provided such lottery is conducted for profit the term also includes enterprises commonly known as policy or numbers and similar types of wagering where the player selects a number or a combination of numbers and pays or agrees to pay a certain amount in consideration of which the operator of the lottery policy or numbers game agrees to pay a prize or fixed sum of money if the selected number of combination of numbers appears or are published in a manner understood by the parties for example the winning number or combination of numbers may appear or be published as a series of numbers in the payoff prices of a series of horse races at a certain race track or in the united_states treasury balance reports or the reports of a stock or commodity exchange this description is not intended to be restrictive hence the substitution of letters or other symbols for numbers or a different arrangement for determining the winning number or combination of numbers does not alter the fundamental nature of a game which would otherwise be considered a lottery the operation of a punchboard or a similar gaming device for profit is also considered to be the operation of a lottery revrul_57_258 1957_1_cb_418 concludes that a small card with thirteen pull-tabs was a lottery within the meaning of sec_4421 similarly in the 208_f3d_871 10th cir the court considered whether the sale of pull-tabs manufactured in series of big_number tickets constituted a lottery within the meaning of sec_4421 the court concluded that the sale of these pull- tabs was a lottery and that the purchase of those pull-tabs by the customer constituted a wager within the meaning of sec_4401 for purposes of the wagering taxes the term wager includes any wager placed in a lottery conducted for profit x argues that its method of conducting pull-tab games meets the exclusion from the term lottery in sec_4421 that section provides that the term does not include any type of game in which usually all wagers are placed the winners are determined and the distribution of prizes or other_property is made in the presence of all persons placing wagers in that game exempts it from the sec_4401 tax x purchases pull-tabs in series of less than big_number tickets and sells pull-tabs only to those who attend its charitable gaming sessions winners are identified at the session with no pull-tabs carried over to another session generally prizes are distributed to the winners at that same gaming session however none of these particular characteristics of x’s gaming operation alter the basic nature of the pull-tab activity it is the nature of the activity itself and not the method of conducting the operation that is determinative of whether the activity constitutes a wager and is therefore subject_to the sec_4401 tax sec_44_4421-1 of the regulations provides that a punchboard or a similar gaming device is considered to be the operation of a lottery revrul_57_258 holds that pull-tabs are a form of punchboard as the court in the chickasaw nation concluded regarding pull-tabs t he winners are determined at the time the series is tam-104234-03 manufactured and thus the winners are predetermined outside the presence of any persons placing wagers in such game f 3d pincite citation omitted pull-tabs whether considered in the form of a single small card with thirteen pull-tabs as in revrul_57_258 or in the large series of big_number tickets at issue in the chickasaw nation are lotteries within the meaning of sec_4421 and the purchase of those pull-tabs is subject_to the sec_4401 tax on wagering caveats a copy of this technical_advice_memorandum is to be given to the taxpayer sec_6110 provides that it may not be used or cited as precedent under sec_6110 names addresses and identifying numbers have been deleted
